Title: Agreement with Edward Violet, 5 August 1762
From: Washington, George,Violet, Edward
To: 



[5 August 1762]

Articles of Agreement made and concluded upon this fifth day of August, One thousand seven hundred and Sixty two between George Washington of Fairfax County Gentn of the one part and Edward Voilett of the same County Planter of the other part Witnesseth, that the said Edwd Voilett for the Considerations hereafter to be mentioned doth Covenant and agree to and with the said George Washington that he will well and truely serve the said Washington his heirs &ca in the capacity of an Overseer at his Bullskin Quarters in Frederick County for the ensuing year; That is to say he will use his utmost endeavours to make a large and good Crop of Tobacco, Corn and what else may be required—That he will take all necessary and proper care of the Negroes committed to his management using them with proper humanity and discretion—The said Edwd Voilett doth also oblige himself to take all imaginable care of the said Washington’s Stock, as well of Cattle, Sheep, and Hogs, as of Horses; and that he will exert his utmost skill and Industry to raise of each sort as many as he can, and this he is to do by a diligent attendance in seeing to their feeding and management, as well for the preservation, and Increase of the Stock themselves as for the sake of their dung to manure the ground

with—He also obligeth himself to be careful of the Milk and to make what butter he possibly can from the Cows on the Plantations taking care tho. to let the Negroes have the benefit of the said Milk after a proper use is made thereof and himself supplied. He doth further oblige himself to grow such kinds of Tobacco as the said Washington shall direct; and manage it as he shall require; especially he shall Stem one full fourth part of his whole Crop; Including the under Tobacco and such as is small, spotted, or otherwise unfit for choice leaf. he is likewise to put no more than five leaves in a bundle the tye leaf Included, and to be as nice as possible in packing his Tobacco for prizing so that it may appear at Inspection as clean, and as neat as Toba⟨cco⟩ well can. and whereas the said Washington keeps a sufficient Waggon, good horses, and has a fellow who can drive them, it is expected that this said Waggon is to bring down the Tobacco which may be made to Hunting Ck Warehouses. but if in case it shoud happen that other Waggons are employed for this purpose that then the said Edd Voilett is to bear his proportionable part of the charge of the Tobacco so hired but otherwise to have his share clear of any expence. The said Edd Voilett is to get some honest Neighbour of good Character to see his Corn Measured at Lofting time, and after setting a part such and so much as will serve the several uses of the Plantation to pass his receipt for the remainder and become answerable for the forthcoming of it after making the proper allowance for shrinkage he is also to keep the Key of the Corn houses, delivering out the same with the greatest frugality. Moreover the said Edward Voilett is to furnish himself with a Bed &ca; and is obligated by this Instrument of writing to keep no horse, or any other Beast of his own at these Quarters and for every Plow and two Work Creatures doth agree to allow a Share of Corn[.] Lastly the said Edwd Voilett doth oblige himself to take the greatest care of all the working Tools and Plantation Utensils; and to render an acct of them whenever they shall be called for—to remain constantly on the Plantations, looking after his People and in all matters, or disputes, if any hereafter shoud arise to conform to, and abide by, the Rules and customs in the like cases. And whereas there are a number of Whiskey Stills very contiguous to the said Plantations, and many Idle, drunken, and dissolute People continually resorting the same, priding

themselves in debauching sober and welinclined Persons the said Edd Voilett doth promise as well for his own sake As his employers to avoid them as he ought; attending closely to his business and follow all such directions as he may from time to time receive from the said George Washington.
Now these things being all duely performed and done on the part and behalf of the said Edwd Voilett the said George Washington in consideration thereof doth for himself his Heirs &ca agree to allow the said Edd Voilett two clear Shares of all the Tobacco corn and other Grain which he may raise on the aforesaid Plantations—But in cases where Services are performed by hands not under the said Edward such as for Reaping Thrashing &ca and for which money or &ca must be paid that then the said Edd Voilett is to contribute his proportion towards defraying the said Expences—The said Geo. Washington doth also agree to allow the said Voilett as an encouragement for the care of his Stock Four hundred and fifty pounds of Porke one young Steer (not to exceed two Years old) and four Shoats to be under the age of twelve Months. He doth also agree to allow the said Edd Voilett to employ one of the Negroe Women upon the said Plantation to assist at proper times his the said Edwards Wife to Milk Churn and do the necessary Services of the Dairy and for his Wife’s trouble and management of the same to allow her one fourth part of what Butter she can make. the said Geo: being at the expence of Building a good Dairy and furnishing it with Milk Pans Pails &ca—and whereas it appears to be the well known Intention of the said George Washington to have his Tobacco made and managed in the best and neatest manner which may in some measure lessen the quantity—he doth as an encouragement for the said Edd Voilett’s complying with that requisition engage to give him One Shilling and Six pence pr hundd more for the Tobacco which falls to his share than the generall Cash price which that Comodity bears upon Potomack—or if any Merchant or other Person chooses to bid for his Tobo, in that case the said Washington will give as much as another or leave him at liberty to sell else where. but the refusal must be given to him.
For the true and faithful performances of all and each of the several Articles herein contained as well on the part of the said Edwd Voilett as on that of the said George Washington the

Party’s doth each to the other bind themselves their Heirs &ca in the penal Sum of Twenty five pds Current Money of Virginia the day and year first above written. Signed Sealed & Delivered In presence off Thos Bishop

Edward Violet
Go: Washington

